 In the Matter of GAMBLE-ROBINSON COMPANYandGENERALDRIVERSUNION LOCAL 116 OF THE INTERNATIONALBROTHERHOODOF TEAM-STERS,CHAUFFEURS,STABLEMEN & HELPERSOF AMERICA, AFFILIATEDWITH THE A. F. OF L.Case No. C-1712.Decided July 12, 1941Jurisdiction:fruit, grocery,and vegetable industry.Unfair Labor PracticesInterference,Restraint,and Coercion:statements disparaging the anion; ques-tioning,warning,and threatening employees with respect to their unionmembership and activity.Discrinminatcon:discharge and lay-off of two employees because of their unionmembership and activity.Remedial Orders:reinstatement and back pay ordered.Misconduct prior to employment by respondentheldno bar :o reinstate-ment where employee disclosed such misconduct shortly after employmentby respondent 21/2 years prior to discharge and where there was no basisfor belief that admittedly satisfactory service of employee during periodof employment would not continue.Mr. Lee Loevinger,for the Board.Mr. L. P. McNally,of Minneapolis,Minn., for the respondent.Mr. Raymond J. Compton,ofcounsel tothe Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by General DriversUnion Local 116 of the International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers of America, affiliated with theA. F. of L., herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theEighteenth Region (Minneapolis, Minnesota), issued its complaintdated June 18, 1940, against Gamble-Robinson Company, Fargo,North Dakota, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (3), and(5)and Section 2 (6) and (7) of the National Labor Relations33 N. L. R. B., No. 73.351 352DECISIONSOF NATIONALLABOR RELATIONS BOARDAct, 49 Stat. 449, herein called the Act.Copies of the complaintand notice of hearing were duly served upon the respondent andthe Union.With respect to the unfair labor practices, the complaint, asamended, alleged in substance that the respondent (1) on or aboutApril 12, 1940, discharged or laid off Ernest Remboldt, and on orabout April 14, 1940, discharged or laid off Carroll Dietz, and there-after refused to reinstate said employees for the reason that theyjoined and assisted the Union and engaged in concerted activitiesfor the purposes of collective bargaining and other mutual aid andprotection; (2) on or about February 23, 1940, and at all times there-after, ,refused to bargain collectively with the Union as the exclu-sive representative of its employees within an appropriate bargainingunit, although the Union represented a majority of such employees;(3) on or about January 1, 1937, to the date of filing of the com-plaint herein, interrogated its employees concerning their union mem-bership or affiliation, and advised, urged, -threatened, and warnedits employees to refrain from becoming or remaining members ofthe Union or any other labor organization, and from assisting theUnion; and (4) by the afore-mentioned acts, and by other acts, inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.On June 27, 1940, the respondent filed an answer to- the complaintadmitting that it was engaged in interstate commerce within themeaning of the Act, but denying that it had engaged in the unfairlabor practices alleged therein.Pursuant to notice, a hearing was held at Fargo, North Dakota,on July 1 and 2, 1940, before Peter F. Ward, the Trial Examinerduly designated by the Chief Trial Examiner.The Board and therespondent were represented by counsel, participated in the hearing,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues.During the course,of the hearing, the Trial Examiner granted amotion by counsel for the Board to dismiss these allegations of thecomplaint alleging that the respondent had refused to bargain col-lectivelywith the Union.At the conclusion of the Board's case,counsel for the Board further moved to amend the complaint to con-form to the proof with respect to variances in names and dates. Themotion was granted.The Trial Examiner reserved ruling on an ob-jection by counsel for the Board to the admission in evidence ofRespondent's Exhibit No. 31 In his Intermediate Report issuedthereafter, the Trial Examiner overruled this objection and admitted1Respondent'sExhibitNo. 3Is the letter written by Kreltzberg to Cook herein belowreferred to. GAMBLE-ROBINSON COMPANY353the exhibit in evidence.During the course of the hearing the TrialExaminer made rulings on other motions and objections to the ad-mission of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed. Therulings are hereby affirmed.The Trial Examiner thereafter issued his Intermediate Reportdated October 21, 1940, copies of which were duly served on the par-ties, in which he found that the respondent had engaged in unfairlabor practices within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the Act.He accordingly recommendedthat the respondent cease and desist from engaging in the unfairlabor practices, and that it reinstate with back pay the two employeesfound by him to have been discriminatorily discharged.On November 18, 1940, the respondent filed exceptions to the Inter-mediate Report of the Trial Examiner, and on December 3, 1940, abrief in support of its exceptions but did not request oral argumentbefore the Board.The Board has reviewed the exceptions to the In-termediate Report and in so far as they are inconsistent with thefindings, conclusions, and order set forth below, finds them to bewithout merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THERESPONDENTThe respondent is a Delaware corporation, with its principal busi-ness offices located at Minneapolis, Minnesota. It is engaged in thegeneral fruit, grocery, and vegetable business, and operates one ormore branch houses in the States of Iowa, Michigan, Minnesota,Montana, North Dakota, South Dakota, Wisconsin, and Wyoming.In 1939, the respondent purchased materials and products for itsFargo, North Dakota, branch, the only one with which this proceed-ing is concerned, valued at $668,169.54, of which over 90 percent camefrom sources outside the State of North Dakota.During the sameyear the total sales of merchandise at the Fargo branch amounted to$755,923.34, of which approximately 15 percent were for shipment topoints outside the State of North Dakota.II. THE ORGANIZATION INVOLVEDGeneral Drivers Union Local 116 of the International Brother-hood of Teamsters, Chauffeurs, Stablemen & Helpers of America, isa labor organization affiliated with the American Federation of La-bor.It admits to membership warehousemen and truck drivers em-ployed by the respondent at its Fargo, North Dakota, branch. . 354DECISIONS OF NATIONALLABOR RELATIONS BOARDM. THE UNFAIR LABOR PRACTICESA: Interference, restraint,and coercionIn October 1937, while a strike was in progressat Fargo amongtransfer employees not connected with the respondent, the Unionmade an unsuccessful attempt to organize the respondent's employees.Warner Onstine, a truck driver employed by the respondent, testi-fied that during the strike, W. L. Halgren, vice president and divisionmanager of the respondent, addressed a meeting of the respondent'semployees.According to Onstine, Halgren stated that he had for-merly belongedto a unionbut "found that it wasn't doing him anygood so he dropped out," and that those who joined the Union"would always be truck drivers and laborers and never have anychance of advancement."Halgren admitted that he addressed theemployees during the strike when the respondent's trucks were being"forced to the curb, and the boys were having a little trouble," butstated that he "just discussed the situation in general" and did notmention having belonged to a union or otherwise discussing it.Weare convinced and find, as did the Trial Examiner, that Halgrenmade the statements substantially as attributed to him by Onstine.Lawrence Brinkman, also employed as a truck driver, testified thatin 1937 and 1938, during the period in which the Union succeededin organizing the Grand Forks employees of the respondent, DavidC. Cook, general manager of the Fargo branch, advised him not tojoin the Union and told him that he would be paid as much as anyunion man received "regardless of what wages," and that "we werebetter off without it, that we would be getting the same, be moneyahead as to be paying out dues, and we would only be working for oneparty, things like that."Stanley Jones, another truck driver, testi-fied that shortly after the 1937 strike Cook expressed his appreciationof the "way that the boys had stood up to it, being loyal to thecompany, and that we would reap our rewards for doing so." Jonesfurther testified that in November 1939, at one of the meetings reg-ularly held six or seven times a year, Cook stated that the employees"were getting as good as the union could give us and besides, that wedidn't have to pay tribute to an outsider."Warner Onstine alsotestified that since 1937, at the employee meetings, Cook and the other"bosses" had been talking against the union "pretty strong," and thatin 1939 Cook told the employees that it would be "pretty hard for usto be loyal to two groups, that is, such as the union and Gamble=Robinson Company at the same time." Seymour Anderson, who wasemployed as "night banana man" likewise testified that at a meetingof the employees in the summer or fall of 1938 Cook stated that "wecould save that money because he could get us whatever a union could GAMBLE-ROBINSON COMPANY355get us."Ernest Remboldt and Carroll Dietz, hereinafter found tohave been discriminatorily discharged, testified that at 'the time theywere employed Cook questioned them concerning their attitudetoward unions, Dietz stating that Cook further told him that "allthe boys were very well satisfied there without belonging to any..."Cook testified that pursuant to instructions from his su-periors that "we had no rights with reference to talking to the boys,whether they wanted to join a union or not, and that we should bevery careful not to make any commitments," he had not at any timesince January 1, 1937, made any reference to union activities at theregular employee meetings.He further testified that other than astatement to Dietz that it made no difference to him whether Dietzjoined "the Elks or any other lodge," and a response to Bill Henrythat he could not advise him as to his union activities, he had notdiscussed the Union with any of the employees.Cook did not other-wise specifically deny any of the statements above attributed to himand we find, as did the Trial Examiner, that he made them substan-tially as testified to by Brinkman, Onstine, Jones, Remboldt, andDietz.On Sunday, February 18, 1910, 11 of the 21 warehouse employeesand truck drivers employed by the respondent, including WilliamHenry, night foreman of the warehouse, joined the Union, and thefollowing day appeared at work wearing union buttons.Henrytestified that 3 or 4 days later George Putz, day foreman of thewarehouse, advised him that he did not believe in the Union and didnot think it "right" that Henry should join inasmuch as he was aforeman and the night foreman at the Grand Forks branch had notjoined the Union.Onstine and Jones, employees referred to above,testified that the day after they joined the Union Putz also admon-ished them for so doing.Onstine testified that Putz inquired why hehad joined the Union and what he thought he would gain by it, andadvised him that the respondent if it chose could "close the house"and "pull those trucks off the road." Jones testified that when hereplied affirmatively to Putz's question as to whether he had joined theUnion, Putz told him that he would now "have to work real hard"and that there would not be "any more coffee for you boys," referringto the respondent's customary serving of coffee to its employees inthe morning and afternoon.Putz did not testify and we find, as didthe Trial Examiner, that he made. the statements substantially asattributed to him by Henry, Onstine, and Jones.The respondent contends in its exceptions and its brief that in ex-hibiting hostility to the Union as set forth above, Halgren, Cook, andPutz were expressing their personal views and were acting withoutauthority from the respondent.Lack of authorization, however, does450122-42-vol. 33-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot relieve the respondent of responsibility for the anti-union activi-ties of its supervisory employees where, as here, the respondent tookno effective steps to prevent their occurrence.2Nor is there merit inthe respondent's further contention that the evidence fails to establishthat its employees were affected by or conscious of any interference,.restraint, or coercion, from, the acts and statements complained of. InMatter of Montgomery Ward and Company,,,we answered a similarcontention as follows :It is sufficient that the conduct which constitutes the gravamenof the unfair labor practice normally results in interference, re-straint, and.coercion; it is immaterial that the prescribed conductdoes not produce the desired result.The respondent's invasion ofthe field of union activity which the Act reserves as a matter ofright to the employees is in itself an unfair Tabor practice.We find that by the activities of Halgren, Cook, and Putz, as out-lined above, in disparaging the Union and in questioning, warning,and threatening employees with respect thereto, the respondent hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.B. The discriminatory discharge and lay-offCarroll M. Dietzwas employed by the respondent on August 6,1937,as a warehouseman, in which capacity he was continuously employeduntil his discharge on April 14, 1940.From December 1933 to April1937, prior to his employment by the respondent, Dietz had worked asa shipping clerk for one H. L. Haines, who operated a grocery store atMissoula, Montana.Dietz had been discharged by Haines for the theft2 InSwift&Company v. NationalLaborRelations Board,106 F. (2d) 87(C. C. A. 10),enforcing as modifiedMatter ofSwift &Company, a corporationandAmalgamated MeatCutters and Butcher Workmen of North America,Local No.641,etal., 7 N. L. R. B. 269,the court disposed of a similar defense, stating :While the evidence showed that Middaugh,the plant manager,and Young, theplant superintendent,repeatedly warned against violations of the National LaborRelations Act and solicitation of union membership on petitioner's premises duringworking hours,they took no effective means to stop repeated violations of the Act.Furthermore,with respect to the acts of the supervisory foremen, the doctrine ofrespondeat superior applies and petitioner is responsible for the actions of its super-visory foremen,even though it had no actual participation therein.See alsoNational Labor Relations Board v The A S. Abell Co.,98 F. (2d)951 (C. C. A. 4),enforcing as modifiedMatterof The A.S. Abell Company, a corporationandInternationalPrinting and Pressmen's Union, Baltimore Branch, Baltimore Web Pressmen'sUnion,No. 31, 5N. L. R. B. 644;Titan Metal Manufacturing, et al. v. N. L. R. B.,106 F. (2d)254 (C. C. A. 3),enforcingMatter of Titan Metal Manufacturing CompanyandFederalLabor Union No. 19981,5 N L. R. B. 577;International Association of Machinists V.N L. R. B,311 U. S. 72, aff'g 110 F. (2d) 29 (App D C.), enf'gMatter of The SerrickCorporationandInternationalUnion, United Automobile Workers of America, LocalNo 459, 8 N.L. R B. 621.,,'Matter of Montgomery Ward and CompanyandWarehouse Employees'Union No. 20,297affiliatedwith the A.F.of L., 17 N. L.R. B., 191. GAMBLE-ROBINSON COMPANY357of money and merchandise in restitution of which Dietz had givenHaines his promissory note for $500.Shortly after entering the respondent's employ, Dietz was requiredto fill out an application for bond in conformity with the respondent'sregulations that all employees be bonded.Dietz testified that when hereceived the application he went to Cook, the general manager, andtold him the facts concerning his trouble with Haines and asked whathe should do.According to Dietz, Cook replied that the incident wasa "black blot" on Dietz's name, but that by coming to him and "tellinghim the thing straight through," he would have more confidence inDietz, and advised Dietz to fill out the application as well as he could.Dietz did so, listing Haines as a former employer. Several weeks laterDietz received a letter from Haines inclosing an inquiry from the bond-ing company and asking what Dietz wished him to do about it. Dietztestified that he again consulted Cook, who told him that he had madea mistake in giving Haines as a reference, but suggested that Dietzwrite Haines to the effect that if Haines "felt that he could conscienti-ously return this inquiry to the bonding company" it would be greatlyappreciated.Cook testified that in telling him of his difficulty withHaines Dietz stated that he had been wrongfully accused, that he hadnot taken any merchandise from Haines, and that he "was sort of avictim of circumstances." In view of Cook's subsequent action, ashereinafter set forth, in reporting to his superiors Dietz's admission ofthe cause of his prior discharge, we credit Dietz's testimony and find,as did the Trial Examiner, that in the fall of 1937, prior to the ap-proval of his bond, Dietz told Cook the principal facts regarding histrouble with Haines.We also find, as Dietz testified, that Cook advisedhim and commended him for his frankness.In January 1938 Dietz, according to his testimony, asked Cook ifhe had heard anything further from the bonding company. Cookreplied that he had not, adding that although he had some difficultyover the matter, it was "o. k. now."Dietz further testified that he'told Cook that he had developed an inferiority complex over the wholething and that Cook replied, "You don't need to have at all . . . I trustyou more than I do any man on the night crew." Cook's testimonyconcerning the incident was limited to a denial that he told Dietz thathe had had trouble in connection with his bond.We find, as did theTrial Examiner, that Cook made the statements substantially as at-tributed to him by Dietz.Dietz was one of the 11 employees who, as stated above, joined theUnion on February 18, 1940, and went to work that night wearinghis union button.Dietz testified that as he was going off shift thefollowing morning he met Foreman Putz who asked him, "what didyou do it for?"When Dietz replied that the night crew felt that 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey had been working nights for a long time, whereas some new menhad been hired and given better jobs on the day crew, Putz said, "Iwill tell you, up to now you fellows have had it pretty much your ownway, but from now on it is going to be hell to pay."As already stated,Putz did not testify.The Trial Examiner credited Dietz's testimonyand we find that Putz made the remarks above attributed to him byDietz.Three or four days later, according to the testimony of Dietz,Cook approached Dietz while working and said, "Well, what have yougot to say to me."When Dietz replied, "nothing that I know of,"Cook told him, "I have just had tears in my eyes, I have informationthat your bond won't go through."Dietz then requested the name ofname.Dietz further asked Cook if he had any reason to doubt hishonesty, and received a reply in the negative.Dietz testified thaton this occasion Cook also told him that he could "join the Kiwanisand anything you want to, but remember, Dave Cook is still the man-ager."A week or so later Dietz, according to his testimony, againasked Cook for the name of the bonding company in order to "getthe thing straightened up."Cook reiterated that he did not knowthe name and that in any event it would be of no avail to write tothe bonding company' since it covered men all over the United Statesand would not be cognizant of Dietz as an individual.Cook then sug-gested that he get another job and use his record with the respondent as"a boost."When Dietz asked, "Well then, ultimately I can expect tobe laid off," Cook replied, "no," adding, "Well, I will tell you, Car-was not questioned concerning the foregoing conversations and his onlytestimony with reference to any conversation with Dietz relevantthereto was, as stated hereinbefore, that in answer to an inquiry byDietz as to whether his union membership had changed his status inthe plant, he had told Dietz that it made no difference "whether hebelonged to the Elks or any other lodge." ' We credit Dietz's testimonyand find, as did the Trial Examiner, that after Dietz joined the UnionCook admonished him for so doing, told him that there was somequestion about his bond, suggested that he find another job, andremarked that if Dietz would "play ball" he would do likewise.The following week, Dietz wrote Halgren, the division manager whohad been in Florida since the latter part of January 1940 and advisedhim of the membership acquired by the Union among the respondent'semployees during Halgren's absence.About March 1, 1940, Halgrenreturned from Florida and requested Cook to give him the names ofthe employees who had joined the Union.Cook did so, basing hisinformation upon a check of the employees made after they first GAMBLE-ROBINSON COMPANY359appeared at work wearing union buttons." Cook also advised Halgrenfor the first time of the difficulty in which Dietz had been involvedduring his previous employment with Haines.Cook and Halgrenthereupon decided to write to J. S. Kreitzberg, the respondent's branchmanager in Missoula, to investigate the circumstances surroundingDietz's discharge by Haines. In response to his inquiry, Cook receivedfrom Kreitzberg a letter dated March 13, 1940, reading in part asfollows :Your letter of March 11th just received in reference to CarrollM. Dietz.This party did work for-H. L. Haines clerking, in oneof his retail stores, in fact I knew this party myself.His recordwith Haines is very bad, at the time he left Haines employ I heardhe had been caught stealing.I just had a talk with Mr. Covey, manager and right-hand manfor Harry Haines, and he confirmed this report.He stated thisparty stole several hundred dollars from them; how much theywill never know, and in addition a lot of merchandise, cigarettes,hams, etc.He says this party is very clever the way he operates, but isnothing but a crook.Do not believe I ever made a report like this on anyone, but ifyou have this party in your employ, it certainly is to the company'sgood that you have the correct information at once.Immediately after receiving th above letter Cook conferred withHalgren, who advised him to report the matter to Stanley Corbell, therespondent's personnel manager in the Minneapolis office.Before hesaw Corbell, however, Cook forwarded Kreitzberg's letter to J. G.Scott, the respondent's first vice president, who was also in the Minne-apolisoffice.5Cook did not see Corbell until April 6, when Corbellcame to Fargo to attend a credit conference.At the time Dietz, whohad been illsincethe latter part of March, was not working." Corbelltestified that Cook told him that he was "very much worried; that hehad been withholding some information from us at the home office about* On or about March 11,1940,the Union,claiming to represent a majority of therespondent's employees,presented a proposed contract to Halgren for his consideration.A few days later Halgren, in response to an inquiry by the Union,stated that be wouldnot discuss the contract,since it was his understanding that the Union did not have amajoritymembership.On March 15,1940, the Union filed charges with the Boardalleging the respondent's refusal to bargain.As hereinbefore stated, this charge wasdismissed by the Trial Examiner at the hearing upon'motion by counsel for the Board.6It is clear that Scott was cognizant of Dietz's membership in the Union,since on orabout April 2, 1940, he discussed with a Field Examiner for the Board the possibilityof discharging Dietz.The Field Examiner told Scott that he could not advise him whatto do but made the observation,with which Scott agreed, that if the respondent dischargedDietz, the Union would undoubtedly regard it as a discriminatory act aimed at thedestruction of its alleged majority membership. 360 " DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe past record of this man Dietz; that there was some contest orthreatened contest on here about that time about organizing a branch;that he realized this information should have been reported in, butwasn't, and he wondered what to do about it." Corbell told Cook toforward Dietz's personnel file to him and not to "rehire" Dietz untilhe was further advised.Corbell returned to Minneapolis on Monday,April 8, and the following day talked to a representative of the bondingcompany. Corbell also wrote a letter to the bonding company, settingforth the above-quoted portion of Kreitzberg's letter concerning Dietzand requesting that it notify, the respondent after investigation andconsideration whether Dietz's bond would be continued in force.The second week in April, Dietz notified Putz that he would reportfor work on the night of April 14. On Saturday, April 13, Cookinformed Corbell of Dietz's intention to return to work and asked forinstructions.Corbell, who had in, the meantime discussed the matterwith Scott, told Cook that under no circumstances should Dietz bepermitted to return to work. On the afternoon of April 14, Cook wentto Dietz's home and informed him that he was discharged under in-structions from the Minneapolis office and that his bond was beingcancelled.°The respondent contends that its belated investigation of Dietz wasprompted by the disappearance in January 1940 of four packs of play-ing cards and the discovery of other shortages amounting to approxi-mately $1,600 as revealed by the respondent's financial statement for1939.Cook testified that he first discussed the matter with Halgren inJanuary and, in accordance with Halgren's suggestion, made a localcheck of the employees, but was unsuccessful in fixing responsibility forthe shortages.Cook's testimony concerning the manner in which he"checked" on the employees was vague and unconvincing and while heasserted that he talked to Henry, the night foreman under whom Dietzworked, concerning the shortages, we credit, as did the Trial Examiner,Henry's testimony to the contrary.Cook further testified that he wasimpelled to disclose Dietz's prior employment record when Halgrenupon his return from Florida suggested that Cook also check the refer-ences of the employees.However, as pointed out by the Trial Exam-iner, it is significant that although Cook allegedly had discussed theshortages with Halgren in January he did not deem it necessary toadviseHalgren about Dietz until March, shortly after Dietz had,joined the Union. Cook did not suggest, nor does the respondent con-' It is noted that the respondent at this time had no definite information that thebond was being cancelled.The letter from the bonding company to the respondent advis-ing that Dietz'sbond had been cancelled was dated April 18, 1940,4 days after Dietzwas discharged,and was received by Corbell on or about April 20, 1940. Corbell, how-ever, testified that Dietz was discharged on the basis of the information received fromKreitzberg and that the respondent merely wanted the cancellation of the bond "ascorroboration." GAMBLE-ROBINSION COMPANY361tend, that Dietz was other than an honest and capable employee duringhis more than 21/2 years of service with the respondent. In view of thefact that Cook admonished Dietz for joining the Union and revivedthe bond incident with the inference that it would be forgotten ifDietz would "play ball," i. e. abandon the Union, we find, as did theTrial Examiner, that Cook disclosed Dietz's past record because hejoined the Union.We are also convinced, and further find, that Halgren did not deter-mine to investigate Dietz because of the alleged shortages, as therespondent contends, but rather joined with Cook in procuring aplausible justification for Dietz's discharge with the intention of thusdestroying the majority membership then claimed by the Union. Tofind otherwise would be to ignore the anti-union statements made byHalgren in addressing the respondent's employees during the 1937strike and the fact that at approximately the same time as Cookdivulged his information regarding Dietz, Halgren had requestedCook to furnish him with the names of the employees who had joinedthe Union.7The respondent does not mention the part thus played byHalgren, its vice president and division manager, in the investigationof Dietz, and refers only to Cook in maintaining that whatever mayhave been Cook's motive in making his disclosure concerning Dietz, itdoes not affect the fact that Scott and Corbell, who were not shown tobe hostile to the Union, determined to discharge Dietz as soon as theylearned of his past record.We see no merit in this contention and weare satisfied that the respondent, in discharging Dietz; was impelled by,his union activity.Moreover, the fact that Scott and Corbell appearto have made the actual decision to discharge Dietz does not relieve therespondent of responsibility for the discriminatory conduct of eitherCook or Halgren in jointly effecting Dietz's dismissal.We find that Carroll M. Dietz was discharged on April 14, 1940,and was refused reinstatement because of his.membership and activityin the Union, and that by his discharge the respondent has discrim-inated in regard to the hire and tenure of his employment,. therebydiscouraging membership in a labor organization.We further findthat the respondent thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.Ernest Remboldtwas employed as a truck driver by the respondenton or about October 1, 1938.He secured his employment throughTheodore W. Hoofer, a truck driver employed by the respondent, whowas then resigning to operate a hotel at Streeter, North Dakota.7We note here Halgren's testimony that when the Union committee asked him if hewas ready to talk about the proposed contract,Halgren replied"that there was nothingto talk about;that it was my understanding that they did not represent the majorityof the employees."See footnote 4,supra. 362DECISIONSOF NATIONALLABOR-RELATIOBOARDHoofer, who himself had formerly employed Remboldt as a truckdriver, recommended to Cook that Remboldt be given his position.As we have found above, at the time Remboldt was employed Cookquestioned him concerning his attitude toward unions, to which Rem-boldt replied that since he had no previous experience with unions heknew nothing about them.Remboldt joined the Union on February18, 1940, the same day Carroll Dietz and nine other employees becamemembers.On or about April 15, 1940, certain restrictions were placed upon theuse of the highways in the vicinity of Fargo which necessitated the"withdrawal from operation of the respondent's trucks.Remboldt wasaccordingly laid off and, as he testified, was advised by Cook that hewould be recalled to work as, soon as the highway restrictions wereremoved, which would be in about 2 or 3 weeks.About the middleof May, after the restrictions were no longer in force, Remboldt sawCook and asked him about returning to work. Cook told Remboldtthat Hoofer had returned to his former job and that Remboldt wouldget "back on" when business picked up, but would be given "a differentjob." 8When Remboldt protested that it was unfair that Hoofer begiven his job, Cook replied that it was understood that Hoofer was tobe given his former position with the respondent whenever he becamedissatisfied with operating the hotel, and that Remboldt had agreedto this arrangement at the time he was employed.Remboldt deniedthat any such agreement had been made.The respondent contends, as did Cook above, that at the time, Hooferresigned to enter the hotel business Remboldt and Hoofer had agreedthat Remboldt would relinquish his job if the hotel venture provedunsuccessful and Hoofer desired to return to the respondent's employ.Remboldt, however, denied that he had either made or discussed anagreement of this nature at the time he was employed.Hoofer'stestimony on direct examination regarding the alleged understandingconcerning his job was,,in part, as follows:Q. And what was said by you to Mr. Cook, and what did he-say?A.Well, he says that he hates to see me go, and that if I everfeel that I would like to come back, why I should call him first,he would like to have me work for him.Q.Was anything else said about you getting your job back?A.could always get it back.8Hoofer was reemployed about April 20, and worked in the warehouse untilthe removalof the road restrictions permitted him to return to his formes trucking job. GAMBLE-ROBINSON COMPANY363Q.Was anything more said by you to Mr. Cook about this chapwho was going to take your place, if you didn't like the hotelbusiness?A.Well, I says, if I didn't like it, why I would try to come backand take my job back again.In response to cross-examination Hoofer further testified as follows :Q. Well, what did you tell him [Remboldt] about work; did yousay, "There is an opening and if you would like it, I will helpyou get it?"A. I told him that I was quitting and that he could go in myplace.Q. And is that about all you said to him?A. That is all.Q. Now you were present when you introduced Mr. Remboldtand Mr. Cook and told Mr. Cook, "there is the man I spoke to youabout" and Cook said he would hire Remboldt, weren't you?A. That is right.Q. Did Mr. Cook say anything to Mr. Reinboldt at that timeabout it being temporary job or did you say anything to him aboutit being a temporary job?A.Well, it was understood between the three of us right therethat I could have my job when I wanted it.Q.Was anything said about that? "A. No, there was nothing definite, because I didn't know howthe hotel would pan out.*******Q.What gave you the impression that you would get the samejob back if you decided to quit the hotel business?A. Because that is the job I wanted back.Q.Well, you don't always get the job you want, do you?A. I did.Q.Well, I know, but what gave you the impression at thattime that you could have the job that you wanted back wheneveryou wanted it?A. I don't know.Hoofer further testified that in February he made application for hisjob in a letter to Cook, to which, under date of February 9, 1940, Cookreplied as follows :Yes, Ted, we have been thinking of you frequently and arevery pleased to know that you will be interested in coming backwith us. It will be a matter of another month before we will 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave things opening up so that we will be operating in full force.-We would rather you wait until then if you can.We might tell you that if things break a little sooner than weexpect we will be more than anxious to get ahold of you.It is obvious that the foregoing reply was not made in response to arequest for reinstatement to any particular position nor with refer-ence to any such agreement as the respondent contends was made atthe time Hoofer resigned.While we do not doubt that Cook toldHoofer that he regretted his leaving and would be glad to reemployhim in the future should the occasion arise, we find, as did the TrialExaminer, that the evidence fails to establish that Cook agreed to dis-charge Remboldt should Hoofer desire to return after his venture inthe hotel business, or that Remboldt was ever advised prior to hislay-off that his employment was thus limited. It should be noted thatCook wrote the above letter to Hoofer 9 days before Remboldt joinedthe Union and prior to the time Cook and Halgren discussed the or-ganization of the `Union and, as we have found above in connectionwith Dietz's discharge, resolved to prevent it from becoming the bar-gaining representative of the respondent's employees.We furtherobserve that Remboldt was laid off at approximately the same timeas Dietz was discharged, and that Hoofer, who did not join the Union,was reemployed 5 days later. This sequence of events, coupled withour finding that Dietz was discharged pursuant to the afore-mentioneddetermination by Cook and Halgren to undermine the organizationalready achieved by the Union, lead us to the conclusion that Rem-boldt was likewise laid off and subsequently refused reinstatement tohis former position because of his membership in the Union.We find that Ernest Remboldt was laid off on or about April 15,1940, and was thereafter refused reinstatement because of his mem-bership and activity in the Union, and that by his discharge therespondent has discriminated in regard to the hire and tenure of hisemployment, thereby discouraging membership in- a labor organiza-tion.We further find that the respondent thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent describedin Section I, above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce. GAMBLE-ROBINSONCOMPANYV. THE REMEDY365We have found that the respondent has engaged in certain unfairlabor practices.We will, therefore, order the respondent to ceaseand desist therefrom and, to effectuate the purposes of the Act, alsoorder the respondent to post notices stating that it will not engage inthe conduct from which it is ordered to cease and desist.We have found that the respondent discriminatorily dischargedCarroll M. Dietz and laid off Remboldt because of their membershipin the Union.With respect to Dietz, the respondent contends, ineffect, that his reinstatement is barred because of his admitted priormisconduct.We do not deem it proper, however, to withhold rein-statement solely because of past conduct where reinstatement is other-wise necessary and appropriate to remedy the situation created bythe respondent's unfair labor practices.Dietz had given satisfactoryservice to the respondent for over 21/2 years, and shortly after he wasemployed had been commended by Cook for his frankness in disclosinghis difficulty with Haines.There is no claim that Dietz has engagedin any misconductsincehis employment by the respondent. As alreadystated, the belated investigation of Dietz's past record was madefor the sole purpose of procuring an ostensible reason for his dis-criminatory discharge.Under all the circumstances, we believe thatDietz's prior misconduct does not warrant a,denial of reinstatement.We find that the situation resulting from his discriminatory dischargewill best be remedied and the purposes and policy of the Act effectuatedthrough hisreinstatement.Accordingly, we will order the respondent to offer Carroll M. Dietzand Ernest Remboldt reinstatement to their former positions withoutprejudice to their seniority and other rights and privileges.We willalso order the respondent to make, them whole for any loss of paythey have suffered by reason of the respondent's discrimination bypayment to each of them of a sum of money equal to the amount whichhe normally would have earned as wages from the date of the, dis-crimination to the date of the offer of reinstatement, less his netearnings9during that period.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following:9 By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by anemployeein connection with obtaining work and workingelsewherethan for therespondent,which would not have been incurred but for hisunlawfuldischarge and the consequent necessity of his seekingemployment elsewhere.SeeMatterof CrossettLumber CompanyandUnited Brotherhoodof Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union,Local 2590,8 N. L. R. B. 440.Monies receivedfor work performeduponFederal, State, county,municipal,or other work-relief projectsshall be consideredas earnings.SeeRepublic Steel Corporation v. NationalLabor Rela-taons Board,311 U. S. 7. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.General DriversUnion Local 116 of theInternational Brother-hood of Teamsters,Chauffeurs,Stablemen&Helpers ofAmerica,affiliatedwith the A. F. ofL., is a labor organization within themeaning of Section 2(5) of the Act.2.By discriminatingin regard to the hireand tenureof employ-ment of Carroll M. Dietz and Ernest Remboldt,thereby discouragingmembership in GeneralDrivers Union Local 116 of theInternationalBrotherhoodofTeamsters,Chauffeurs,Stablemen &Helpers ofAmerica, affiliated with the A. F. of L., therespondent has engagedin and isengagingin unfair labor practices,within the meaning ofSection8 (3) of the Act.3.By interferingwith, restraining,and coercing its employees inthe exercise of the rightsguaranteed in Section7 of the Act, the re-spondent has engaged in and is engagingin unfair labor practiceswithin themeaning of Section 8(1) of the Act.4.The aforesaid unfairlabor practices are unfair labor practicesaffectingcommerce,within the meaning ofSection 2(6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Gamble-Robinson Company, Fargo, North Dakota,and its officers,agents, successors,and assigns,shall.1.Cease and desist from :(a)Discouraging membership in General Drivers Union Local 116of the International Brotherhood of Teamsters,Chauffeurs,Stablemen& Helpers of America, affiliated with the A. F. of L.,or any other labororganization of its employees,by discriminating in regard to theirhire and tenure of employment or any terms or conditions of theiremployment ;(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to form,join, or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policiesof the Act :(a)Offer to Carroll M. Dietz and Ernest Remboldt immediate andfull reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges; GAMBLE=ROBINSON COMPANY367(b)Make whole said Carroll M. Dietz and Ernest Remboldt for anylossof pay they may have suffered by reason of the respondent's dis-crimination against them by payment to each of them of a sum ofmoney equal to that which he would normally have earned as wages'from the date-of his discharge to the date of such offer of reinstate-ment, less his net earnings during said period.(c) Immediately post notices to its employees in conspicuous placesthroughout its plant at Fargo, North Dakota, and maintain suchnotices for a period of at least sixty (60) days from the date of posting,stating (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; (2) that it will take the affirmative action set forth inparagraphs 2 (a) and (b) of this Order; and (3) that its employeesare free to join and remain members of General Drivers Union Local116 of the International Brotherhood of Teamsters, Chauffeurs,Stablemen & Helpers of America, affiliated with the A. F. of L., andthat it will not discriminate against any employee because of member-ship or activity in said labor organization;'(d)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of -this Order what-stepsthe respondent has taken to comply herewith.